DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,933,882 Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed within the current claims such as decision making for a autonomous driving commands based on the vote counts matching the multiple commands to execute a decision is already covered by the parent patented claims. 
Below is claim 1 from the patented claim
1. A method implemented on a vehicle, the method comprising: receiving, in a command controller, multiple commands respectively from multiple computing devices configured on the vehicle, the multiple commands configured to adjust operations of a control element of the vehicle during autonomous driving; matching, by the command controller, the multiple commands with each other to identify votes for the multiple commands, wherein a vote count of each respective command in the multiple commands identifies a number of matching ones in the multiple commands that match with the respective command; identifying, by the command controller, a first command from the multiple commands based on a winning vote count of the first command; forwarding, from the command controller, the first command for execution via the control element of the vehicle; and in response to a determination that within the multiple commands there is a tie in the winning vote count between two commands that do not match with each other, initiating testing of memories of at least a portion of the multiple computing devices and breaking the tie between the two winning commands based on a failed memory test in the portion of the multiple computing devices.
There is nothing within current claims found to be distinct and independently patentable or the already patented claims. Thus, a terminal disclaimer must be submitted in order to overcome the double patenting rejection. 

Allowable Subject Matter

Claims 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 15, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Cullen et al (US 2015/0280919). 

Regarding claims 1, 15 and 20, Cullen teaches a method implemented on a vehicle (abstract), the method comprising:
receiving, in a command controller (second stage 120B processing modules 110D-F), multiple commands (payload data) respectively from multiple computing devices (first stage 120A processing modules 110A-C) configured on the vehicle (unmanned vehicle 10), the multiple commands configured to adjust operations of a control element of the vehicle during autonomous driving (paragraphs 0002, 0038);
matching, by the command controller (voting master unit 132 of processing modules 110D-F), the multiple commands with each other to identify votes for the multiple commands, wherein a vote count of each respective command in the multiple commands identifies a number of matching ones in the multiple commands that match with the respective command (paragraphs 0066-0067);
identifying, by the command controller, a first command (majority vote) from the multiple commands based on  a winning vote count of the first command (paragraph 0066 lines 4-5); and forwarding, from the command controller, the first command for execution via the control element (actuators 103) of the vehicle (fig. 3 - paragraph 0049).

Claim 17.    The vehicle of claim 15, further comprising: at least one sensor to generate input data for the computing device, wherein the computing device generates the command based on the input data (para 0017), generates command.

Claim 19.    The vehicle of claim 17, wherein the one of the two commands for forwarded for execution causes the control element to adjust at least one of:
acceleration of the vehicle; speed of the vehicle; and direction of the vehicle (para 0038), speed sensors used to control the speed of the vehicle by the control command.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-5, 10, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cullen et al (US 2015/0280919).

Regarding claims 2-5, Cullen  further teaches a threshold being a majority vote (paragraph 0066), defining various voting counts as optional thresholds is regarded as a straightforward planning selection out of many possible modes a person skilled in the art would have considered to implement according to the common practice; therefore it would have been obvious to ordinary skilled artisan prior to the applicant’s earliest priority date of this application to provide variation on the threshold system of voting for the decision making. 


Regarding claim 10, Forwarding the first command for execution when the vote count is above the threshold whether before or after completion of the matching is considered a straightforward possibility that would not require any inventive effort by a person skilled in the art; therefore it would have been obvious to ordinary skilled artisan prior to the applicant’s earliest priority date of this application to provide variation on the threshold system of voting for the decision making. 

Regarding claim 14, Cullen further teaches a first command having the winning vote (paragraphs 0048, 0066), it would have been obvious to a person skilled in the art to skip the memory tests when the multiple computing devices determine the first command as a winning vote; therefore it would have been obvious to ordinary skilled artisan prior to the applicant’s earliest priority date of this application to provide variation on the threshold system of voting for the decision making. 

Regarding claim 16, claim is merely being related to a choice of aesthetic design choice of sealing; therefor it would have been obvious to the ordinary skilled artisan. 


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cullen et al (US 2015/0280919), in view of  Nordbruch (US 2017/0075352).

 Regarding claim 18,    Cullen does not specifically discloses The method of claim 17, wherein the at least one sensor includes at least one of: a camera; an infrared camera; a sonar; a radar; and a LIDAR; Nordbruch teaches  acceleration of the vehicle; speed of the vehicle; and direction of the vehicle using various sensors (Fig.1-4, para 0032 and 0035); therefore it would have been obvious to ordinary skilled artisan at the time of invention to modify Cullen by Nordbruch to include various sensors such as LIDAR as a part of Cullen’s data collecting medium for the vehicle. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD AHMED whose telephone number is (571)270-1315.  The examiner can normally be reached on M-F 9:00-8:30 PM PST with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MASUD . AHMED
Primary Examiner
Art Unit 3619



//MASUD AHMED/ Primary Examiner, Art Unit 3619